                                                                                                                   Form 1
                                                                                                                                                                                                                           Page: 1-1
                                                                                               Individual Estate Property Record and Report
                                                                                                                Asset Cases
                            Case No.:    17-50236                                                                                                           Trustee Name:        (520210) KATHRYN A. BELFANCE
                            Case Name:         TELERICO, LOUIS ANTHONY                                                                                      Date Filed (f) or Converted (c): 04/18/2019 (c)
                                                                                                                                                            § 341(a) Meeting Date:       06/04/2019
                            For Period Ending:       01/24/2020                                                                                             Claims Bar Date: 04/27/2020
17-50236-amk




                                                                                 1                                  2                              3                            4                      5                          6

                                                                        Asset Description                        Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                                             (Scheduled And Unscheduled (u) Property)          Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                                  Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
                              Ref. #                                                                                                         and Other Costs)                                                             Remaining Assets

                                1       545 Bristol Dr, Aurora, OH 44202-0000, Portage County                      10,966,000.00                          150,000.00                                       150,000.00                          FA

                                2       Glengarry lot 130 R, Aurora, OH 44202-0000                                      675,000.00                               1.00                                              0.00                    1.00

                                3       Lot 132 Bristol Dr, Aurora, OH 44202-0000, Portage County                       275,000.00                        127,037.91            OA                         127,037.91                          FA
Doc 302




                                4       misc                                                                              3,200.00                               0.00                                              0.00                        FA

                                5       cell phone                                                                           300.00                              0.00                                              0.00                        FA

                                6       clock                                                                                500.00                              0.00                                              0.00                        FA
FILED 01/24/20




                                7       golf clubs, excerise equip                                                        2,800.00                               0.00                                              0.00                        FA

                                8       misc clothing                                                                     1,500.00                               0.00                                              0.00                        FA

                                9       watch                                                                                250.00                              0.00                                              0.00                        FA

                                10      Pension: Retirement: Metlife                                                     11,434.00                               0.00                                              0.00                        FA

                                11      Pension: Retirement: Merrill Lynch                                              142,271.00                               0.00                                              0.00                        FA
ENTERED 01/24/20 18:07:12




                                12      Louis A. Telerico Amended and Restated Revocable Trust                           Unknown                           Unknown                                                 0.00                        FA

                                13      Insurance and secitiey delaer licences                                                 0.00                              0.00                                              0.00                        FA

                                14      Owed Other: Brian Zeid owes $45,000.00 for non-payment of rent                   45,000.00                               1.00                                              0.00                    1.00

                                15      Owed Other: Tenora Edwards Judgment                                              32,908.00                               1.00                                              0.00                    1.00

                                16      Owed Other: William T Hunt rent 685 Hardwicke                                    40,425.00                               1.00                                              0.00                    1.00

                                17      Owed Other: Mark Telerico (Son) loan                                             30,000.00                               1.00                                              0.00                    1.00

                                18      Owed Other: Steve Penton (Son in law)                                            10,000.00                               1.00                                              0.00                    1.00

                                19      Owed Other: Elaine Telerico share of mortgage payments                          701,250.00                               1.00                                              0.00                    1.00

                                20      Owed Other: Elaine Telerico gold coins                                            6,250.00                               1.00                                              0.00                    1.00

                                21      Owed Other: Elaine Telerico personal property share from divorce                 20,000.00                               1.00                                              0.00                    1.00
Page 1
                                                                                                                    Form 1
                                                                                                                                                                                                                                       Page: 1-2
                                                                                                Individual Estate Property Record and Report
                                                                                                                 Asset Cases
                            Case No.:      17-50236                                                                                                                     Trustee Name:        (520210) KATHRYN A. BELFANCE
                            Case Name:       TELERICO, LOUIS ANTHONY                                                                                                    Date Filed (f) or Converted (c): 04/18/2019 (c)
                                                                                                                                                                        § 341(a) Meeting Date:       06/04/2019
                            For Period Ending:       01/24/2020                                                                                                         Claims Bar Date: 04/27/2020
17-50236-amk




                                                                                 1                                                2                            3                            4                      5                          6

                                                                         Asset Description                                     Petition/               Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                                              (Scheduled And Unscheduled (u) Property)                       Unscheduled          (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                                                Values               Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
                              Ref. #                                                                                                                     and Other Costs)                                                             Remaining Assets

                                22       Owed Other: Bank of America counterclaim 3,000,000.00                                        Unknown                                1.00                                              0.00                    1.00

                                23       Owed Other: Stifel Nicolaus breach of employment agreement 1,000,000.00                      Unknown                                1.00                                              0.00                    1.00

                                24       Owed Other: 400,000.00 Stifel Bank breach of employment agreement                            Unknown                                0.00                                              0.00                        FA
Doc 302




                                25       Owed Other: Dollar Bank lender liability claim of 3,000,000.00                               Unknown                                1.00                                              0.00                    1.00

                                26       Insurance: VOYA policy for $1 million: Debtor                                                Unknown                                0.00                                              0.00                        FA

                                27       Insurance: Hartford Insurance Policy Term Life: Dollar Bank; First National Bank;                 0.00                              0.00                                              0.00                        FA
FILED 01/24/20




                                         Wife

                               27        Assets               Totals       (Excluding unknown values)                           $12,964,088.00                      $277,049.91                                     $277,037.91                     $12.00



                                     Major Activities Affecting Case Closing:
                                                                    12/6/19-
                                                                    Trustee to review possible interest in debtor's real estate
                                                                    Trustee to review possible claims debtor has against various individuals.
ENTERED 01/24/20 18:07:12




                                     Initial Projected Date Of Final Report (TFR):                        12/31/2020                               Current Projected Date Of Final Report (TFR):                       12/31/2020
Page 2
                                                                                 Form 2
                                                                                                                                                                                            Page: 2-1
                                                                 Cash Receipts And Disbursements Record
Case No.:                       17-50236                                                                 Trustee Name:                 KATHRYN A. BELFANCE (520210)
Case Name:                      TELERICO, LOUIS ANTHONY                                                  Bank Name:                    Mechanics Bank
Taxpayer ID #:                  **-***7844                                                               Account #:                    ******7900 Checking
For Period Ending:              01/24/2020                                                               Blanket Bond (per case limit): $1,500,000.00
                                                                                                         Separate Bond (if applicable): N/A

    1          2                                   3                                                      4                                         5                     6                      7

  Trans.    Check or                   Paid To / Received From                        Description of Transaction                Uniform          Deposit             Disbursement          Account Balance
   Date      Ref. #                                                                                                            Tran. Code          $                       $

 11/04/19     {3}        Ohio Real Title Agency, LLC                 Sale of Vacant Lot                                         1110-000                127,037.91                                127,037.91
 11/07/19     101        Stifel Nicolaus & Company, Inc.             Pursuant to Agreed Entry dated 12/20/18                    8500-000                                   100,000.00                27,037.91
 01/13/20     {1}        Manley Deas Kochalski, LLC                  carve out on real estate                                   1110-000                150,000.00                                177,037.91
 01/14/20     102        Insurance Partners Agency, Inc.             Bond Premium Payment on Ledger Balance                     2300-000                                          45.46           176,992.45
 01/22/20     103        Platinum Real Estate                        Per Order dated 1/19/2020                                  3510-000                                      ! 9,045.00          167,947.45
 01/23/20     104        Stifel Nicolaus & Company, Inc.             Pursuant to Agreed Order dated 12/20/2018                  8500-002                                   ! 17,992.91            149,954.54

                                                                        COLUMN TOTALS                                                                   277,037.91         127,083.37            $149,954.54
                                                                                Less: Bank Transfers/CDs                                                      0.00                  0.00
                                                                        Subtotal                                                                        277,037.91         127,083.37
                                                                                Less: Payments to Debtors                                                                           0.00

                                                                        NET Receipts / Disbursements                                                $277,037.91           $127,083.37




{ } Asset Reference(s)                     17-50236-amk          Doc 302      FILED 01/24/20                   ENTERED 01/24/20 18:07:12                  Page 3! of
                                                                                                                                                                  - transaction
                                                                                                                                                                       4        has not been cleared
                                                                                           Form 2
                                                                                                                                                                       Page: 2-2
                                                                           Cash Receipts And Disbursements Record
                            Case No.:            17-50236                                            Trustee Name:                 KATHRYN A. BELFANCE (520210)
                            Case Name:           TELERICO, LOUIS ANTHONY                             Bank Name:                    Mechanics Bank
                            Taxpayer ID #:       **-***7844                                          Account #:                    ******7900 Checking
                            For Period Ending:   01/24/2020                                          Blanket Bond (per case limit): $1,500,000.00
                                                                                                     Separate Bond (if applicable): N/A
17-50236-amk
Doc 302




                                                                                  TOTAL - ALL ACCOUNTS                   NET DEPOSITS      NET DISBURSEMENTS ACCOUNT BALANCES
                                                                                  ******7900 Checking                          $277,037.91           $127,083.37     $149,954.54

                                                                                                                                 $277,037.91             $127,083.37    $149,954.54
FILED 01/24/20
ENTERED 01/24/20 18:07:12
Page 4
